FILED
                            NOT FOR PUBLICATION                              DEC 5 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DONALD E. PHILIPPI, Jr.,                         No. 13-16990

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00272-LRH-
                                                 VPC
  v.

VALAREE OLIVAS; et al.,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Donald E. Philippi, Jr., a Nevada state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials violated his constitutional rights by confiscating his property. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo cross motions for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment. Guatay Christian Fellowship v. County of San Diego, 670
F.3d 957, 970 (9th Cir. 2011). We may affirm on any basis supported by the

record. Video Software Dealers Ass’n v. Schwarzenegger, 556 F.3d 950, 956 (9th

Cir. 2009). We affirm.

      Summary judgment for defendants on Philippi’s due process claim was

proper because Philippi failed to raise a genuine dispute of material fact as to

whether defendants did not provide him with the process that he was due in

connection with the confiscation of property that he possessed in violation of

prison regulations. See Logan v. Zimmerman Brush Co., 455 U.S. 422, 433 (1982)

(due process must be provided when a state procedure causes the deprivation of a

property right). Moreover, to the extent that the confiscation was an unauthorized

intentional deprivation of property, the district court properly granted summary

judgment for defendants because an adequate post-deprivation remedy exists under

Nevada state law. See Nev. Rev. Stat. §§ 41.031, 41.0322, 209.243; Barnett v.

Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam) (“negligent or intentional

deprivation of a prisoner’s property is not cognizable under § 1983 if the state has

an adequate post deprivation remedy”).

      The district court did not abuse its discretion in denying Philippi’s further

discovery requests, which Philippi made after a dispositive motion had been fully


                                           2                                       13-16990
briefed. See Roberts v. McAfee, Inc., 660 F.3d 1156, 1169 (9th Cir. 2011) (setting

forth standard of review); Qualls v. Blue Cross of Cal., Inc., 22 F.3d 839, 844 (9th

Cir. 1994) (additional discovery is only proper if movant diligently pursued

previous discovery opportunities and files a declaration showing how allowing

additional discovery would preclude summary judgment).

      The district court did not abuse its discretion by concluding that many of

Philippi’s exhibits were irrelevant to the issues before the court. See Orr v. Bank

of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (standard of review for district

court’s rulings concerning evidence in a summary judgment motion; district court

must be affirmed “unless its evidentiary ruling was manifestly erroneous and

prejudicial”).

      Because Philippi states in his “Motion to Inform,” filed on March 25, 2014,

that he no longer challenges the district court’s dismissal of his claims alleging

violations of the Religious Land Use and Institutionalized Persons Act and the

First Amendment, we do not address any arguments concerning those claims.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      We grant in part and deny in part defendants’ motion to strike, filed on April


                                           3                                    13-16990
16, 2014. To the extent that defendants seek to strike Philippi’s “Supplement to

the Opening Brief” and “Addendum” thereto, the motion is granted. To the extent

that defendants seek to strike Philippi’s “Motion to Inform the Court,” the motion

is denied.

      We treat Philippi’s reply brief, filed on June 16, 2014, and “Addendum to

Appellants Optional Reply Brief,” received June 19, 2014, as one complete reply

brief. The Clerk shall file Philippi’s “Addendum to Appellants Optional Reply

Brief,” received on June 19, 2014.

      AFFIRMED.




                                         4                                   13-16990